Title: To Thomas Jefferson from Robert R. Livingston, 12 March 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
Albany 12th. March 1801

I have this moment only received your favor the 24 Feby. It lay some days in the post Office at New York, from whence it was sent to Clermont & at last followed me to Albany. I hasten to express my gratitude for your frequent attentions to me. I had determined to take upon me no new Office, but to endeavour to promote your interest, which I believed to be intimatly connected with that of my country, in the Station I now hold. But flattered by your favourable opinions, & desirous of complying with your wishes, I will wh. pleasure undertake the mission you mention, provided I have at least two months notice before my departure to enable me to make such arrangments of my private affairs as so long an absence may render necessary. I write in haste least I should miss the post & am Dear Sir with sentiments of the highest essteem & respect
Your Most Ob hum: Servt

Robt R Livingston

